Case 20-14736-mdc            Doc 15   Filed 02/12/21 Entered 02/12/21 09:04:06          Desc Main
                                      Document Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

IN RE:                                          )
DAVID HALL                                      )   CHAPTER 7
TRACI HALL                                      )
        Debtor(s)                               )   CASE NO. 20-14736 (MDC)
                                                )
AMERICAN HONDA FINANCE                          )
CORPORATION                                     )   HEARING DATE: 2-3-21 at 10:30 AM
       Moving Party                             )
    v.                                          )
                                                )
DAVID HALL                                      )   11 U.S.C. 362
TRACI HALL                                      )
        Debtor(s)                               )
                                                )
TERRY P. DERSHAW                                )
         Trustee                                )
                                                )
                                                )

                            ORDER VACATING THE AUTOMATIC STAY
                                 AS TO PERSONAL PROPERTY

               Upon the motion of American Honda Finance Corporation under Bankruptcy
          Code section 362(d) for relief from the automatic stay as to certain personal property as
          hereinafter set forth, and for good cause shown;

                ORDERED that the automatic stay of the Bankruptcy Code section 362(a) is
          vacated pursuant to the authority granted in Fed.R.Bankr.P., Rule 4001(a)(3) to permit
          the movant to pursue the movant’s rights in the personal property described as a
          2015 Honda Odyssey bearing vehicle identification number 5FNRL5H65FB127549
          to the extent and in the manner provided by any applicable contract documents and
          non-bankruptcy law.



Date:   February 12, 2021




                                              ____________________________________
                                              MAGDELINE D. COLEMAN
                                              CHIEF U.S. BANKRUPTCY JUDGE
